Citation Nr: 1633939	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder, addressed as non-ischemic cardiomyopathy.

2.  Entitlement to service connection for a heart disorder, addressed as non-ischemic cardiomyopathy.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel
INTRODUCTION

The Veteran served on active duty with the U.S. Army from June 1977 to June 1997.

These matters come before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The August 2010 rating decision denied entitlement to service connection for hypertension, low back strain, right ankle sprain, and continued the previous denial of entitlement to service connection for non-ischemic cardiomyopathy.  The Veteran provided a notice of disagreement for all four issues; however, on his substantive appeal VA Form 9, the Veteran specified he was appealing his claims for service connection for hypertension, cardiomyopathy and right ankle sprain only.

In an April 2016 rating decision, the RO granted entitlement to service connection for right ankle sprain.  As such, that issue is no longer on appeal.

The Veteran requested a Board hearing on his substantive appeal; however, in July 2016, the Veteran noted he was not in good enough health to travel for a hearing and that he wished for the Board to decide the issues based on the available record.  The request for a Board hearing was therefore withdrawn. 

The issue(s) of entitlement to service connection for hypertension and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO found that the evidence did not support that the Veteran's current non-ischemic cardiomyopathy was present during service, or was otherwise related to his service.  The Veteran did not provide a timely appeal of this decision or provide additional evidence within one year of the rating decision, and it became final.

2.  New evidence received since the August 2004 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cardiomyopathy.


CONCLUSIONS OF LAW

1.  An August 2004 rating decision that denied the Veteran's claim for service connection for non-ischemic cardiomyopathy is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2015). 
 
2.  New and material evidence has been received to reopen the claim of service connection for non-ischemic cardiomyopathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the Board's favorable disposition of the claim to reopen a claim of entitlement to service connection for non-ischemic cardiomyopathy, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The August 2004 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim of entitlement to service connection for non-ischemic cardiomyopathy may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a "low threshold" that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The relevant evidence before VA at the time of the August 2004 rating decision consisted of service treatment records, VA treatment records, private records from the South Carolina Heart Center and Henrico Doctor's Hospital, and a June 2004 fee-basis examination.  The service treatment records included complaints of chest pain, and cardiac work-ups.  The private treatment records included diagnoses of idiopathic cardiomyopathy, non-ischemic cardiomyopathy, and congestive heart failure.   The June 2004 fee-basis examination included the diagnosis of chronic congestive cardiac failure.  The examination did not include an opinion on etiology.  

Since the August 2004 rating decision, the Veteran has submitted a March 2010 statement from a private physician who opined it was "highly probable" that the Veteran had hypertension and hypertensive cardiovascular disease in service, which led to dilate non-ischemic cardiomyopathy.  

The newly submitted evidence is material as it relates to an unestablished fact necessary to substantiate the claim-- a link between the Veteran's current heart disorder and his service.  Based on this newly submitted evidence, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for cardiomyopathy.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for non-ischemic cardiomyopathy is granted.


REMAND

The Veteran contends that he developed hypertension and a heart disorder during his 20 years of service.  Service treatment records contain complaints of atypical chest pain and the Veteran was provided a cardiac work up.  In July 1995 he had a normal exercise stress echo without evidence of ischemia. He complained of sharp, fleeting left anterior chest pain in August 1995.  He was assessed with atypical chest pain, noncardiac in etiology, with normal coronary arteries in September 1995.

The earliest post service records date from 2002.  In November 2002, the Veteran complained of dyspnea and chest pain.  The chest pain was described as intermittent left precordial chest pain.  A December 2002 private treatment record noted the Veteran had idiopathic dilated cardiomyopathy.  There was the possibility that it was viral, but "more than likely, this will turn out to be idiopathic.  There did not appear to be any obvious secondary etiologies and he has minimal coronary disease."  The Veteran was also noted to have hypertension, "which is probably not playing a marked role now but might have prior to his presentation." 

In June 2004, the Veteran was afforded a fee basis VA examination.  The examiner reported a history of the Veteran undergoing catheterization and heart surgery in 1996; however, there is no evidence of heart surgery in the record.  The 1996 testing "did not show any occlusion of coronary arteries, but showed a very reduced left ventricular function."  The examiner diagnosed chronic congestive cardiac failure, with objective factors of diminished left ventricular function and global hypokinesia.  The examiner did not provide an opinion on the etiology of the Veteran's current heart disorder.

In March 2010, a private physician provided a statement in support of the Veteran's claims.  He noted that the Veteran had a work up through VA in 1996 which included complaints of dyspnea and chest pain.  "The blood pressures were documented to be 136/90, however, with exertion, increased and are documented on some forms with activity to reach as high as 200/100; this is dated July of 1995."  The physician noted that there were not a lot of other records between his work up in 1996 and 2002.  "Since this diagnosis in '02, he has been felt to have cardiomyopathy, certainly possibly hypertensive-related, though there are very sketchy details on what his blood pressures were running during that time."  The physician concluded that given the Veteran's history and blood pressures in 1995, it "is highly probably that he had hypertension and hypertensive cardiovascular disease, eventually leading to a dilated non-ischemic cardiomyopathy."

The Board notes that the Veteran has not been afforded a VA examination in relation to his claim for service connection for hypertension.  On remand, the Veteran must be scheduled for additional examination(s) and opinions on etiology must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address his claim for service connection for hypertension.  After a review of the virtual record, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension began during or is otherwise due to his active service?  

In rendering this opinion, the examiner must address the March 2010 private physician's opinion and the blood pressure readings available in the Veteran's service treatment records.

All opinions expressed must be supported with a rationale/explanation.

2.  Schedule the Veteran for a VA examination to address his claim for service connection for a heart disorder.  After review of the virtual record, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current heart disorder(s) began during or is otherwise due to his active service?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current heart disorder (s) is (1) due to or (2) aggravated by his hypertension?

In rendering these opinions, the examiner must address the March 2010 private physician's opinion and the chest-pain related records available in the Veteran's service treatment records.

All opinions expressed must be supported with a rationale/explanation.

3.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


